 



Exhibit 10.1

STOCK PURCHASE AGREEMENT

 

dated as of February 27, 2013

 

between

 

MYREXIS, INC.

 

and

 

XSTELOS CORP.

     

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT is made and entered into as of February 27, 2013
(this “Agreement”) by and between Myrexis, Inc., a Delaware corporation (the
“Company”), and Xstelos Corp., a Texas corporation (the “Investor”).

 

WHEREAS, the parties desire that upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), for an aggregate purchase price
of $250,000 (the “Purchase Price”).

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I.

 

PURCHASE; CLOSINGS

 

1.1 Purchase and Sale.

 

  (a) Upon the terms and subject to the conditions set forth in this Agreement,
and in reliance upon the representations and warranties hereinafter set forth,
the Company shall issue, sell and deliver to the Investor 7,000,000 shares of
Common Stock (such number of shares of Common Stock, the “Securities”).

 

  (b) The aggregate consideration to be paid by the Investor for the Securities
shall be equal to the Purchase Price, to be paid in the manner and at the times
set forth in Section 1.3.

 

1.2 Closing Conditions. The obligation of the Investor, on the one hand, and the
Company, on the other hand, to consummate the Closing is subject to the
fulfillment or written waiver by the Investor and the Company prior to the
Closing of the following conditions:

 

  (a) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict the Investor or its Affiliates (as defined below) from owning or voting
the Securities in any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable self-regulatory organization (each, a “Governmental
Entity”), seeking to effect any of the foregoing;

 

  (b) The Investor shall have paid to the Company the Purchase Price by wire
transfer of immediately available funds to an account designated in writing by
the Company;

  

  (c) the Board of Directors shall have taken all necessary action to approve
this Agreement and the transactions contemplated hereby, including the
acquisition by the Investor of the Securities, for purposes of Section 203 of
the Delaware General Corporation Law, and to ensure that the transactions
contemplated hereby will be deemed to be exceptions to the provisions of Section
203 of the Delaware General Corporation Law, and that any other similar
“moratorium,” “control share,” “fair price,” “takeover” or “interested
stockholder” law does not and will not apply to this Agreement or to any of the
transactions contemplated hereby;

 



1

 

 

  (d) the Board of Directors has taken all actions necessary to render that
certain Tax Benefits Preservation Rights Agreement, dated March 29, 2012, by and
between the Company and American Stock Transfer & Trust Company, LLC (the
“Rights Plan”) inapplicable to this Agreement and the transactions contemplated
hereby, and to permit the ownership by the Investor of the Company’s “stock” (as
defined under Section 382 of the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations thereunder) in an amount up to but not exceeding the
lesser of (i) 30% ownership in the Company and (ii) the maximum percentage
ownership of Common Stock from time to time such that an ownership change would
not have occurred for purposes of Section 382 of the Internal Revenue Code of
1986, as amended (together, the “Ownership Cap”).

 

For purposes of this Agreement, the term “Affiliate” means, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, such other Person.  For purposes of this Agreement, the
term “Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

1.3 Closing.  The closing of the transactions contemplated hereby shall take
place remotely via the electronic exchange of documents and signatures on the
date hereof, or at such other place, date or time as may be mutually agreed in
writing by the Company and the Investor (the “Closing”).  The date of the
Closing is referred to herein as the “Closing Date.”  The parties hereto
acknowledge and agree that (i) all proceedings at the Closing shall be deemed to
be taken and all documents to be executed and delivered by all parties at the
Closing shall be deemed to have been taken and executed simultaneously, and no
proceedings shall be deemed taken nor any documents executed or delivered until
all have been taken, executed or delivered, and (ii) that the Closing shall be
deemed to have taken place at the offices of Olshan Frome Wolosky LLP, 65 East
55th Street, New York, New York 10022, at 9:00 a.m., Eastern time, on the
Closing Date.

    

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Company.  As used herein, “Previously
Disclosed,” with regard to the Company, means information publicly disclosed by
the Company in all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, during the twelve months preceding the date
hereof  (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“Company Reports”).  Except as Previously Disclosed, the Company represents and
warrants to the Investor, as of the Closing Date (except to the extent made only
as of a specified date in which case as of such date), that:

 

  (a) Organization and Authority.  The Company is a corporation duly organized
and validly existing under the laws of the State of Delaware, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified, and has the corporate power and authority to own its properties and
assets and to carry on its business as it is now being conducted.  True, correct
and complete copies of the Company’s certificate of incorporation (the
“Certificate of Incorporation”) and by-laws (the “Company By-Laws”) as in effect
on the date of this Agreement have been filed as exhibits to the Company
Reports.

 

  (b) Capitalization.  The authorized capital stock of the Company consists of
60,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, par
value $.01 per share, of the Company (the “Authorized Preferred Stock”).  As of
the close of business on the date hereof there were (not including any shares of
Common Stock being issued in connection with this Agreement) 27,479,051 shares
of Common Stock outstanding and no shares of Authorized Preferred Stock
outstanding.  As of the close of business on the date hereof, no shares of
Common Stock or Authorized Preferred Stock were reserved or to be made available
for issuance, except for (1) 1,000,000 shares of Authorized Preferred Stock
designated as Series A Junior Participating Preferred Stock, par value $.01 per
share, reserved or to be made available for issuance upon the exercise of rights
granted under the Rights Plan, and (2) 1,179,819 shares of Common Stock reserved
or to be made available for issuance upon exercise of options outstanding as of
the date hereof.  All of the issued and outstanding shares of Common Stock have
been, and all Common Stock to be issued upon exercise of options or warrants
outstanding as of the date hereof, and payment of the purchase price with
respect thereto, will be, duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof.  No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding.  Other than
the Common Stock no capital stock is issued and outstanding.  Except for options
to purchase an aggregate of 1,179,819 shares of Common Stock, the Company does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of, or securities or rights convertible into or exchangeable for, any
shares of Common Stock or Authorized Preferred Stock or any other equity
securities of the Company or Voting Debt or any securities representing the
right to purchase or otherwise receive any shares of capital stock of the
Company (including any rights plan or agreement).

 





2

 

 

  (c) Authorization.  The Company has the corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly and unanimously
authorized by the Board of Directors.  This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Investor, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms. No vote of the
stockholders of the Company or other corporate proceedings is necessary for the
execution and delivery by the Company of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby.

 

  (d) No Conflict.  Neither the execution and delivery by the Company of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any easement, encroachment, security interest,
pledge, mortgage, lien, charge, judgment, claim, encumbrance, proxy, voting
trust or voting agreement (each, a “Lien”) upon any of the material properties
or assets of the Company under any of the terms, conditions or provisions of (i)
the Certificate of Incorporation or Company By-Laws (or similar governing
documents) or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company is a
party or by which it may be bound, or to which the Company or any of the
properties or assets of the Company may be subject, or (B) violate any law,
statute, ordinance, rule, regulation, permit, concession, grant, franchise or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any of its properties or assets.

 

  (e) Governmental Filings, Consents and Approvals.  The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any Governmental Entity, and no expiration
or termination of any statutory waiting periods is necessary, for the
consummation by the execution, delivery and performance by the Company of its
obligations under the Agreement other than: (i) as Previously Disclosed; and
(ii) such filings as are required to be made under applicable state securities
laws.

   

  (f) Reports.  During the Company’s current fiscal year and the two most
recently completed fiscal years preceding the date hereof, the Company has
timely filed all Company Reports and has paid all fees and assessments due and
payable in connection therewith on a timely basis or has received a valid
extension of such time of filing and has filed any such Company Reports prior to
the expiration of any such extension. As of their respective dates, the Company
Reports complied in all material respects with all statutes and applicable rules
and regulations of the applicable Governmental Entities.  To the knowledge of
the Company, there are no outstanding comments from the SEC or any other
Governmental Entity with respect to any Company Report.  In the case of each
such Company Report filed with or furnished to the SEC, such Company Report did
not, as of its date or if amended, as of the date of such amendment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made in it, in
light of the circumstances under which they were made, not misleading and
complied as to form in all material respects with the applicable requirements of
the Securities Act, and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  With respect to all other Company Reports, the Company Reports
were complete and accurate in all material respects as of their respective
dates.  No executive officer of the Company has failed in any respect to make
the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

 

  (g) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance herewith, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable pursuant to this Agreement.

 

  (h) Anti-takeover Provisions Not Applicable.  The Board of Directors has taken
all necessary action to approve this Agreement and the transactions contemplated
hereby, including the acquisition by the Investor of Common Stock, for purposes
of Section 203 of the Delaware General Corporation Law that such transactions
and agreements will not restrict any future “business combination” involving the
Investor as an “interested stockholder” (as each such term is defined in Section
203) and to ensure that the transactions contemplated hereby will be deemed to
be exceptions to the provisions of Section 203 of the Delaware General
Corporation Law, and that any other similar “moratorium,” “control share,” “fair
price,” “takeover” or “interested stockholder” law does not and will not apply
to this Agreement or to any of the transactions contemplated hereby.

 



3

 

 

  (i) Rights Plan.  The Board of Directors has taken all actions necessary to
render the Rights Plan inapplicable to (i) this Agreement and the transactions
contemplated hereby, as well as (ii) any additional acquisition of shares of
Common Stock or securities convertible into or exchangeable for shares of Common
Stock by Investor; provided that such acquisition would not result in the total
number of shares of “stock” of the Company beneficially owned by the Investor
exceeding the Ownership Cap.

    

2.2 Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company, as of the Closing Date, that:

 

  (a) Organization and Authority.  The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and the Investor has the corporate or
other power and authority and governmental authorizations to own its properties
and assets and to carry on its business as it is now being conducted.

 

  (b) Authorization. The Investor has the corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Investor and the consummation
of the transactions contemplated hereby have been duly and unanimously
authorized by all necessary corporate action.  This Agreement has been duly and
validly executed and delivered by the Investor and, assuming due authorization,
execution and delivery by the Company, is a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms.

 

  (c) No Conflict.  Neither the execution and delivery by the Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Investor with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the material properties or
assets of the Investor under any of the terms, conditions or provisions of (i)
the certificate of incorporation or By-laws of the Investor or (ii) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Investor is a party or by which it may be
bound, or to which the Investor or any of the properties or assets of the
Investor may be subject, or (B) violate any law, statute, ordinance, rule,
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to the Investor or any of its properties
or assets.

 

  (d) Governmental Filings, Consents and Approvals.  The Investor is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any Governmental Entity, and
no expiration or termination of any statutory waiting periods is necessary, for
the consummation by the execution, delivery and performance by the Investor of
its obligations under the Agreement.

   

  (e) Ownership.  The Investor and its Affiliates are not, and prior to the
consummation of the transactions contemplated by this Agreement will not be, the
record or beneficial owners of shares of Common Stock or securities convertible
into or exchangeable for Common Stock.

 

  (f) Financial Capability.  The Investor currently has or at the Closing will
have available funds necessary to consummate the Closing, respectively, on the
terms and conditions contemplated by this Agreement.

 

  (g) No Public Sale or Distribution.  The Investor is acquiring the Securities
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under an exemption from such registration and in compliance with applicable
federal and state securities laws, and the Investor does not have a present
arrangement to effect any distribution of the Securities to or through any
Person.

 



4

 

 

  (h) Investor Status.  The Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  The Investor is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer.  Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the FINRA or an entity engaged in the business of being a
broker dealer.  The Investor is a resident of the following jurisdiction:
Delaware.

 

  (i) Experience of Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  The Investor understands that it may be required
to bear the economic risk of its investment in the Securities indefinitely, and
is able to bear such risk and is able to afford a complete loss of such
investment.

 

  (j) Access to Information.  The Investor acknowledges that it has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its subsidiaries and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Investor acknowledges that no representation or warranty regarding
the Company, the Securities or the transactions contemplated by this Agreement
has been made by or on behalf of the Company other than as specifically set
forth in this Agreement.  Investor has solely relied on its examination of the
Company Reports and the provisions of this Agreement in deciding to enter into
this Agreement and to consummate the transactions contemplated hereby.

    

  (k) Reliance on Exemptions.  The Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

  (l) Transfer or Resale.  The Investor understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
to any Person other than an Affiliate unless (A) subsequently registered
thereunder, (B) the Investor shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the Securities
Act (or a successor rule thereto); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the Securities Exchange Commission thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.

      

ARTICLE III.

 

COVENANTS

 

3.1 Company Deliveries. At the Issuance Date, the Company shall issue and
deliver to the Investor the Securities and, in connection therewith, the Company
shall deliver, or cause to be delivered, as the case may be, to the Investor the
following:

 

  (a) a certificate representing the Securities;

 

  (b) an agreement authorizing the Ownership Cap; and

 

  (c) such other certificates, instruments of conveyance or documents as may be
reasonably requested by the Investor to carry out the intent and purposes of
this Agreement.

 

3.2 Investor Deliveries.  At the Issuance Date, the Investor shall deliver, or
cause to be delivered, as the case may be, to the Company the Purchase Price,
and such other certificates or documents as may be reasonably requested by the
Company to carry out the intent and purposes of this Agreement.

 



5

 

 

3.3 Regulatory Matters.  Each party shall execute and deliver both before and
after the Closing, as applicable, such further certificates, agreements and
other documents and take such other actions as the other party may reasonably
request to consummate or implement the transactions contemplated herein or to
evidence such events or matters.  The parties mutually agree that, to the extent
any Governmental Entity determines that any provision of this Agreement violates
the applicable rules or laws supervised by such Governmental Entity and requests
or requires that such provisions be amended or deleted, the parties will
negotiate in good faith such revisions to this Agreement as will both give
effect to such Governmental Entity’s request and result in the transactions
contemplated by this Agreement proceeding as nearly as possible to the full
financial and other terms as are contemplated by this Agreement.

 

3.4 Indemnity.   Subject to the provisions of this Section 3.4, the Company will
indemnify and hold Investor and its directors, officers, stockholders, employees
and agents (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding a lack of such title or any other
title) (each, a “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Indemnified Party may
suffer or incur due to a claim by a third party as a result of or relating to
any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement.  If any action shall be brought against
any Indemnified Party in respect of which indemnity may be sought pursuant to
this Agreement, such Indemnified Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Indemnified Party.  Any
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Indemnified Party,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.  The Company will not be
liable to any Indemnified Party under this Agreement (y) for any settlement by a
Indemnified Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Indemnified Party’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Party in this Agreement. The Company will
have the exclusive right to settle any claim or proceeding,

    

3.5 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes.

  

ARTICLE IV.

 

MISCELLANEOUS

 

4.1 Survival.   The representations and warranties and covenants contained
herein shall survive the Closing and the delivery of the Securities.

 

4.2 Expenses.  Whether or not the transactions contemplated by this Agreement
are consummated, and except as otherwise expressly set forth herein, all legal
and other costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses.

 

4.3 Amendment.  No amendment or waiver of any provision of this Agreement will
be effective with respect to either party unless made in writing and signed by
an officer of a duly authorized representative of such party.  No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

4.4 Waivers.  The conditions to each party’s obligation to consummate the
Closing are for the sole benefit of such party and may be waived by such party
in whole or in part to the extent permitted by applicable law. No waiver of any
party to this Agreement, as the case may be, will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.  No
waiver of or failure to insist on strict compliance with any provision hereof
shall be deemed a waiver of any other provision hereof.

 



6

 

 

4.5 Counterparts and Facsimile.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile or pdf and such facsimiles or pdf will
be deemed as sufficient as if actual signature pages had been delivered.

 

4.6 Governing Law; Jurisdiction.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. Each of the
Company and the Investor hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the Borough of Manhattan, State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.

 

4.7 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.8 Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
email or facsimile, upon confirmation of receipt, (b) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

     

  (a) If to the Investor:

 

Xstelos Corp.

c/o Xstelos Holdings, Inc.

630 Fifth Avenue, Suite 2260

New York, New York 10020

Attention:  Jonathan M. Couchman

Fax: 646-651-4571

 

  (b) If to the Company:

 

Myrexis, Inc.

c/o Xstelos Holdings, Inc.

630 Fifth Avenue, Suite 2260

New York, New York 10020

Attention:  Jonathan M. Couchman

Fax: 646-651-4571

 

4.9 Entire Agreement, Etc.  (a) This Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof; and (b) this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void).

 

4.10 Captions.  The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

 



7

 

 

4.11 Severability.  If any provision of this Agreement or the application
thereof to any Person (including, the officers and directors of the Investor and
the Company) or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

4.12 No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person or entity other than
the parties hereto, any benefit right or remedies, except that the provisions of
Section 3.4 shall inure to the benefit of the Indemnified Parties referred to in
that Section.

 

4.13 Public Announcements.  Subject to each party’s disclosure obligations
imposed by law or regulation, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably withheld
or delayed) and each party shall coordinate with the other with respect to any
such news release or public disclosure.

   

4.14 Specific Performance.  The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to seek specific performance of the terms
hereof, without the requirement to post any bond or other security, this being
in addition to any other remedies to which they are entitled at law or equity.

  

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

  MYREXIS, INC.       By: /s/ Michael C. Pearce     Name: Michael C. Pearce    
Title: Director

 

  XSTELOS CORP.       By: /s/ Jonathan M. Couchman     Name: Jonathan M.
Couchman     Title: President

 



8



 